Title: From George Washington to Josiah Quincy, 25 April 1776
From: Washington, George
To: Quincy, Josiah



Dear Sir,
New York 25th of Aprl 1776

Your favour of the 7th Instt coming duely to hand I thank you for the Intelligence therein contained. It gives me pain, to find from your Acct, that matters are taking a wrong biass in the Politicks of your Government. I left five Regiments (upon an Average as strong as any in the Service) to erect such Works, and in such places, as should be deemed most conducive to the defence of the Harbour—I did, as it was a Government concern, leave the Works which should be constructed for the defence of the Harbour, to the adoption of the Genl Court, under the Auspices of Colo. Gridley, who I have been taught to view as one of the greatest Engineers of the age—If things have gone wrong I can only express my concern, & lament that time, at so important a juncture, should be wasted; and the best mode for the Defence of the Harbour neglected.
My extreame hurry, will only allow me, in addition to what I have said to thank you most cordially for your friendly wishes

and to assure you that I am with great truth and sincerity Dr Sir Yr Most Obedt & Obligd Hble Servt

Go: Washington

